Title: From Benjamin Franklin to Mary Hewson, 19 March 1784
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson



Passy, March 19. 1784

You will forget me quite, my dear old Friend, if I do not write to you now and then.
I still exist, and still enjoy some Pleasure in that Existence, tho’ now in my 79th Year. Yet I feel the Infirmities of Age coming on so fast, and the Building to need so many Repairs, that in a little time the Owner will find it cheaper to pull it down and build a new one.
I wish however to see you first, but I begin to doubt the Possibility.
My Children join in Love to you and yours with Your affectionate Friend

Mrs Hewson

 
Endorsed: Passy Mar 19 — 84 45
